NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL JAMES RUSSUM,                           No.    20-35774

                Petitioner-Appellant,           D.C. No. 2:18-cv-02035-AA

 v.
                                                MEMORANDUM*
KEVIN JACKSON, Acting Superintendent
of Two Rivers Correctional Institution,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                              Submitted July 6, 2021**
                                 Portland, Oregon

Before: M. MURPHY,*** PAEZ, and BENNETT, Circuit Judges.

      A jury found Michael Russum guilty of four counts of Sodomy in the

first degree, Or. Rev. Stat. § 163.405. After, his convictions were affirmed


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Michael R. Murphy, United States Circuit Judge for
the U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
on direct appeal, State v. Russum, 333 P.3d 1191 (Or. Ct. App. 2014),

Russum filed a state-court petition for post-conviction relief. He asserted

counsel was ineffective in eliciting at trial evidence the prosecution was

precluded from adducing. See generally State v. Southard, 218 P.3d 104

(Or. 2009). See also State v. Volynets-Vasylchenko, 267 P.3d 206 (Or. Ct.

App. 2011). Applying Strickland v. Washington, 466 U.S. 668 (1984), the

state court found that trial counsel’s decision to adduce the challenged

testimony was strategic and, furthermore, determined trial counsel’s

strategic choice was reasonable.

      After exhausting his state-court remedies, Russum brought the instant

28 U.S.C. § 2254 habeas petition, reasserting his claim of ineffective

assistance of trial counsel. Applying the standards set out in 28 U.S.C.

§ 2254(d)(1) and (2), the district court denied relief. Russum appeals.

Exercising jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(c), 1 this

court affirms the denial of Russum’s habeas petition.

      1. The state post-conviction court found, as a matter of fact, that trial

counsel made a strategic decision in adducing the evidence at issue. As the



      1
             The district court granted Russum a certificate of appealability
as to his claim of ineffective assistance of trial counsel. 28 U.S.C.
§ 2253(c)(1)(A), (c)(3).


                                       2
federal district court correctly determined, the state court’s factual finding is

reasonable. See id. § 2254(d)(2). In particular, the state court’s finding is

supported by the following evidence: (1) trial counsel’s affidavit; (2) the

consistency between trial counsel’s decision to adduce the testimony and his

theory of defense, as set out in his opening and closing statement ; and

(3) record indications, in the form of an agreement by the prosecution not to

adduce the challenged evidence, that trial counsel was aware the challenged

evidence had the potential to be damaging.

      The standard set out in § 2254(d) is exceedingly difficult to satisfy.

      [A] state-court factual determination is not unreasonable merely
      because the federal habeas court would have reached a different
      conclusion in the first instance. . . . [E]ven if reasonable minds
      reviewing the record might disagree about the finding in
      question, on habeas review that does not suffice to supersede the
      trial court’s determination.

Wood v. Allen, 558 U.S. 290, 301 (2010) (internal quotations and alterations

omitted); Murray v. Schriro, 745 F.3d 984, 999 (9th Cir. 2014). Here,

sufficient record evidence supports the state court’s factual finding and,

thus, even if this court would not have made the same finding, the state

court’s factual determination is not unreasonable. Murray, 745 F.3d at 999.

      2. Having found that trial counsel’s decision to introduce the

challenged evidence was well-informed and strategic, the state post-

conviction court further determined that trial counsel’s decision was

                                       3
reasonable. As the federal district court correctly determined, the state

court’s resolution of Strickland’s performance prong is reasonable. See 28

U.S.C. § 2254(d)(1). Even in the context of de novo review, Strickland’s

performance prong is difficult to satisfy. Harrington v. Richter, 562 U.S.

86, 105 (2011). “A court considering a claim of ineffective assistance must

apply a strong presumption that counsel’s representation was within the

wide range of reasonable professional assistance.” Id. at 104 (internal

quotations omitted). Under this deferential standard, “strategic choices

made after thorough investigation of law and facts relevant to plausible

options are virtually unchallengeable.” Strickland, 466 U.S. at 690.

      Here, the state court reasonably concluded that trial counsel’s decision to

elicit the challenged evidence, as part of an overall strategy of raising doubt about

the objectivity of all the CARES-related evidence adduced by the prosecution at

trial, was reasonable. Again, whether this court would have so determined if

asked to resolve that question in the first instance is not determinative.

Instead, the question is “whether there is any reasonable argument that

counsel satisfied Strickland’s deferential standard.” See Harrington, 562

U.S. at 105. The answer to that question is clearly “yes.”

      AFFIRMED.




                                          4